Citation Nr: 0126180	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-02 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a gastrointestinal 
disability.  

3.  Entitlement to service connection for migraine.  

4.  Entitlement to service connection for enlargement of 
glands in the groin region.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sister


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for service 
connection for post traumatic stress disorder, a 
gastrointestinal disability, migraine headaches, and 
enlargement of glands in the groin region.  He responded with 
a December 1999 notice of disagreement, and was afforded a 
December 1999 statement of the case.  He then filed a 
February 2000 VA Form 9, perfecting his appeal.  In August 
2001, the veteran testified before the undersigned member of 
the Board sitting at the RO.  


FINDING OF FACT

The veteran does not have a current diagnosis of post 
traumatic stress disorder.  



CONCLUSION OF LAW

Service connection for post traumatic stress disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107 
(West 1991 & Supp. 2001); §§ 3.303, 3.304 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in February 1999 for service 
connection for post traumatic stress disorder.  He stated 
that during service he was involved in several "combat 
missions" in the Pacific Theater.  His service personnel 
records confirm that he served as a medical technician and 
was stationed in the South Pacific during World War II.  

The veteran was afforded a VA psychiatric examination in May 
1999.  He reported serving in several combat zones as a 
medical corpsman, and treating numerous injured and dying 
soldiers.  He also came under fire frequently, and was 
"pinned down" on several occasions.  Currently, he 
experienced crying episodes, thoughts of worthlessness and 
hopelessness, and recurrent memories regarding the war; 
however, he has not been treated for post traumatic stress 
disorder or any other psychiatric disability.  

The VA examiner considered differential diagnoses of 
dysthymia, depression, and post traumatic stress disorder, 
and ultimately assigned a diagnosis of dysthymia.  

In a November 1999 rating decision, the veteran was denied 
service connection for post traumatic stress disorder.  He 
responded with a timely notice of disagreement, initiating 
this appeal.  

The veteran testified in August 2001 before a member of the 
Board sitting at the RO.  He stated that during service, he 
treated wounded soldiers, and witnessed several deaths.  He 
also came under enemy fire on numerous occasions.  He 
continues to experience nightmares and depression secondary 
to his service experiences.  Currently, however, he was not 
receiving any treatment for post-traumatic stress disorder. 



Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) (West Supp. 2001).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations (which implement the Act but, with the exception 
of the provision governing claims to reopen on the basis of 
new and material evidence, do not create any additional 
rights) were recently promulgated.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

In this case, the RO has not yet had an opportunity to 
consider the claims on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
is to the RO, as the requirements of the new law have 
essentially been satisfied.  

By virtue of the December 1999 statement of the case, and the 
discussion at the hearing on appeal the veteran and his 
representative have been advised of the laws and regulations 
governing the claim, and, hence, have been given notice of 
the information and evidence necessary to substantiate the 
claim.  Moreover, pertinent medical records have been 
obtained and associated with the claims file.  

The veteran has been afforded a comprehensive VA examination 
in connection with the claim on appeal.  Furthermore, as the 
veteran has not identified any additional relevant evidence 
that has not been requested or obtained, there is no 
indication that there is any outstanding evidence necessary 
for adjudication of the issue on appeal.  Hence, adjudication 
of the issue on appeal, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim is therefore ready to be 
considered on the merits.  

Service connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2001).  In the case of post 
traumatic stress disorder, service connection for this 
disability requires medical evidence establishing a diagnosis 
of the disability, credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f) (2001); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).  Because the evidence of record 
does not reflect a current diagnosis of post traumatic stress 
disorder, the veteran's claim must be denied.   

According to the May 1999 VA psychiatric examination report, 
a diagnosis of post traumatic stress disorder was considered, 
but ultimately denied in favor of a diagnosis of dysthymia.  
The veteran has presented no other medical evidence 
confirming a current diagnosis of post traumatic stress 
disorder.  He has likewise stated that he has not sought any 
post-service psychiatric treatment, either private or VA, 
indicating that no additional evidence exists which might 
yield a diagnosis of post traumatic stress disorder.  While 
he has stated that he suffers from post-traumatic stress 
disorder, a layperson's testimony on matters of medical 
diagnosis or causation do not constitute competent evidence.  
See Pearlman v. West, 11 Vet. App. 443, 447 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)).  The 
only competent evidence consists of the VA examiner's 
conclusion that the veteran does not have post-traumatic 
stress disorder.

For the reason noted above, the veteran's claim must be 
denied.  Absent a present disability there can be no award of 
service connection.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  


ORDER

Service connection for post traumatic stress disorder is 
denied.  


REMAND

The veteran seeks service connection for a gastrointestinal 
disability, migraine headaches, and enlargement of glands in 
the groin region.  VA records in the claims folder indicate 
that he was scheduled for medical testing in the spring of 
1999, but these examinations were canceled due to the 
"incorrect test [having been] ordered."  Nonetheless, the 
veteran was apparently examined by VA in April 1999; however, 
the accompanying examination report is incomplete, as the 
text of the report abruptly ends without any final diagnoses, 
and there is no opinion as to the relationship between any 
current disability and service.  As this evidence is 
potentially relevant to the claims on appeal, the complete 
examination report must be obtained and associated with the 
claims folder prior to any final adjudication by the Board.  

As was already noted above, the Veterans Claims Assistance 
Act of 2000 was signed into law during the pendency of this 
appeal.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  The RO is 
reminded of the need to ensure compliance with the notice and 
duty to assist provisions of this Act prior to a return of 
this claim to the Board.  

Therefore, in light of the above, these issues are remanded 
for the following additional development:  

1.  The RO should request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue since 
January 2001.  The RO should then take 
all necessary steps to obtain copies of 
all records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a) 
(2000); 38 U.S.C.A. § 5103A(b)(2) (West 
Supp. 2001)

2.  The RO should obtain a complete copy 
of the veteran's April 1999 examination 
report(s).  If these examination reports 
are unavailable, such examinations should 
be repeated.  If the examination reports 
do not contain an opinion as to the 
relationship of current gastrointestinal 
disability, migraine, or gland 
enlargement to service; the examiners 
should be requested to review the claims 
folder and furnish such an opinion.  If 
the examiners are unable to supply the 
necessary opinions, the veteran should be 
afforded a new examination in order to 
obtain an opinion as to whether the 
veteran has current gastrointestinal 
disability, migraine, or gland 
enlargement that is at least as likely as 
not related to service.

3.  After completion of all requested 
development, and any additional 
development and notification action 
indicated, the RO should again consider 
the veteran's claims for service 
connection for a gastrointestinal 
disability, migraine, and for enlargement 
of glands in the groin region.  If the 
benefits sought on appeal continue to be 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



